      Case: 1:20-cv-02702 Document #: 1 Filed: 05/05/20 Page 1 of 6 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

FOX VALLEY & VICINITY CONSTRUCTION                  )
WORKERS WELFARE FUND,                               )
                                                    )
FOX VALLEY & VICINITY CONSTRUCTION                  )
WORKERS PENSION FUND,                               )
                                                    )
LAKE COUNTY, ILLINOIS, PLASTERERS &                 )
CEMENT MASONS RETIREMENT SAVINGS                    )
FUND,                                               )
                                                    )       CIVIL ACTION
                             Plaintiffs,            )
                                                    )       NO. 20 C 2702
       vs.                                          )
                                                    )       JUDGE
PORTER BROTHERS ASPHALT & SEALING,                  )
INC., an Illinois corporation,                      )
                                                    )
MATTHEW PORTER, an individual,                      )
                                                    )
                             Defendants.            )

                                           COMPLAINT

       The Plaintiffs, FOX VALLEY & VICINITY CONSTRUCTION WORKERS WELFARE

FUND, FOX VALLEY & VICINITY CONSTRUCTION WORKERS PENSION FUND and LAKE

COUNTY, ILLINOIS, PLASTERERS & CEMENT MASONS RETIREMENT SAVINGS FUND,

by their attorneys, complaining of the Defendants, PORTER BROTHERS ASPHALT & SEALING,

INC., an Illinois corporation, and MATTHEW PORTER, an individual, allege as follows:

                                            COUNT I

       1.     This action arises under the laws of the United States and is brought pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1132, 1145 (herein-
       Case: 1:20-cv-02702 Document #: 1 Filed: 05/05/20 Page 2 of 6 PageID #:2




after referred to as "ERISA"). Jurisdiction is based upon the existence of questions arising

thereunder, as hereinafter more fully appears.

       2.      Plaintiffs, the FOX VALLEY & VICINITY CONSTRUCTION WORKERS

WELFARE FUND, FOX VALLEY & VICINITY CONSTRUCTION WORKERS PENSION

FUND and LAKE COUNTY, ILLINOIS, PLASTERERS & CEMENT MASONS RETIREMENT

SAVINGS FUND, are various welfare, pension and related joint, labor-management funds and bring

this action as "employee welfare benefit funds," and "plans," under ERISA. Plaintiff Funds are

administered within this District.

       3.      PORTER BROTHERS ASPHALT & SEALING, INC., an Illinois corporation

(“Porter Brothers”) is obligated to make fringe benefit contributions to the Funds, under the terms

of the certain "Agreements and Declarations of Trust," establishing and outlining the administration

of these Funds, and pursuant to the terms of a collective bargaining agreement adopting these "Agree-

ments and Declarations of Trust" and entered into by Defendant.

       4.      Upon information and belief, Defendant, MATTHEW PORTER, was an officer of

Porter Brothers and was authorized and competent to sign the Memorandum of Agreement on behalf

of Porter Brothers and himself.

       5.      As an employer obligated to make fringe benefit contributions to the Funds, Porter

Brothers is specifically required to do the following:

       (a)     To submit to Plaintiffs for each month, by the 15th day of the month following the
               month for which the report is made, a report stating the names, social security
               numbers, and total hours worked in such month by each and every person on whose
               behalf contributions are required to be made by Defendant to Plaintiffs; or, if no such
               persons are employed for a given month, to submit a report so stating;




                                                  2
      Case: 1:20-cv-02702 Document #: 1 Filed: 05/05/20 Page 3 of 6 PageID #:3




       (b)     To accompany the aforesaid reports with payment of contributions based upon an
               hourly rate as stated in the applicable agreements;

       (c)     To make all of its payroll books and records available to Plaintiffs for the purpose of
               auditing same, to determine whether Defendant is making full payment as required
               under the applicable agreements;

       (d)     To compensate Plaintiffs for the additional administrative costs and burdens imposed
               by Defendant's failure to pay, or untimely payment of, contributions, by way of the
               payment of liquidated damages in the amount of 10 percent of any and all contribu-
               tions which are not timely received by Plaintiffs for a particular month, as specified
               fully in Paragraph 4(a) above, together with interest as provided in ERISA, 29 U.S.C.
               §1132(g);

       (e)     To pay any and all costs incurred by Plaintiffs in auditing Defendant's payroll records,
               should it be determined that Defendant was delinquent in the reporting or submission
               of all contributions required of it to be made to Plaintiffs;

       (f)     To pay Plaintiffs' reasonable attorneys' fees and costs necessarily incurred in the
               prosecution of any action to require Defendant to submit its payroll books and records
               for audit or to recover delinquent contributions;

       (g)     To furnish to Plaintiffs a bond with good and sufficient surety thereon, in an amount
               acceptable to Plaintiffs, to cover future contributions due the Plaintiffs.

       6.      Porter Brothers is delinquent and has breached its obligations to Plaintiffs and its

obligations under the plans in the following respects:

       (a)     Defendant has failed and refused to permit Plaintiffs' auditors to review its various
               payroll records in order to verify the accuracy of its past reports and to determine
               what additional contributions, if any, may be due the Plaintiffs;

       (b)     Defendant has made payment of contributions due Plaintiffs, but such payment was
               made in an untimely fashion pursuant to the collective bargaining agreement and Trust
               Agreements. Plaintiffs have assessed liquidated damages and accrued interest against
               the Defendant as authorized by the Trust Agreements and ERISA, but Defendant has
               failed and refused to make payment of said liquidated damages and accrued interest.

       7.      That upon careful review of all records maintained by them, and after application of

any and all partial payments made by Defendant, the total amount due is unknown, based upon



                                                  3
      Case: 1:20-cv-02702 Document #: 1 Filed: 05/05/20 Page 4 of 6 PageID #:4




Defendant’s failure to submit all required reports or to accurately state all hours for which

contributions are due on reports previously submitted, and subject further to the possibility that

additional contributions and liquidated damages will come due during the pendency of this lawsuit.

       8.      Plaintiffs have requested that Porter Brothers perform its obligations as aforesaid, but

Porter Brothers has failed and refused to so perform.

       9.      Porter Brothers’ continuing refusal and failure to perform its obligations to Plaintiffs

is causing and will continue to cause irreparable injuries to Plaintiffs for which Plaintiffs have no

adequate remedy at law.

       WHEREFORE, Plaintiffs pray:

       (A)     That an account be taken as to all employees of Defendant covered by the collective
               bargaining agreement or agreements as to wages received and hours worked by such
               employees to determine amounts required to be paid to the Plaintiffs, covering the
               period for which the collective bargaining agreement is to be effective;

       (B)     That Defendant be enjoined and ordered to submit all delinquent monthly contribution
               reports to Plaintiffs with the information required to be provided thereon, to continue
               to submit such reports while this action is pending, and to comply with its contractual
               obligation to timely submit such reports in the future;

       (C)     That judgment be entered in favor of Plaintiffs and against Defendant for all unpaid
               contributions, liquidated damages, any costs of auditing Defendant's records, accrued
               interest, and Plaintiffs' reasonable attorneys' fees and court costs necessarily incurred
               in this action as specified herein, or as subsequently determined, all as provided for
               in the plans and in ERISA;

       (D)     That Plaintiffs have such further relief as may be deemed just and equitable by the
               Court, all at Defendant's cost.

                                         COUNT II
                     (Against Defendant, Matthew Porter, an Individual)

       10.     Plaintiffs hereby reallege and incorporate herein Paragraphs 1 through 9 of Count I

as Paragraphs 1-9 of Count II.


                                                  4
       Case: 1:20-cv-02702 Document #: 1 Filed: 05/05/20 Page 5 of 6 PageID #:5




       11.     This Count is brought under the laws of the United States pursuant to the terms of the

Labor-Management Relations Act of 1947, as amended, 29 U.S.C. §185. Jurisdiction is based on the

existence of questions arising thereunder as hereinafter more fully appears. Alternatively, this Count

is brought under the laws of the State of Illinois for breach of contract. Supplemental Federal

jurisdiction would then be proper as this claim is “so related” to the claims in Count I that it forms

“part of the same case or controversy.” 28 U.S.C. §1367.

       12.     Paragraph 7 of the Memorandum of Agreement (attached hereto) states:

               The individual signing this Agreement agrees to be personally, jointly
               and severally liable with the Employer for any failure to pay wages or
               contributions, or to accurately report hours to the fringe benefit funds
               as required by this Agreement.

       13.     Upon information and belief, the signature on the Memorandum of Agreement is that

of Defendant, Matthew Porter.

       14.     Matthew Porter was an officer of Porter Brothers and was authorized and competent

to sign the Memorandum of Agreement on behalf of Porter Brothers and himself.

       15.     Pursuant to Paragraph 7 of the Memorandum of Agreement, Matthew Porter agreed

to be personally liable for any unpaid contributions due from Porter Brothers in an amount to be

determined.

       WHEREFORE, Plaintiffs pray:

       (A)     That judgment be entered in favor of the Funds and against Matthew Porter for any
               unpaid contributions, liquidated damages, accrued interest, and audit fees due from
               Porter Brothers; and

       (B)     That the Funds have such further relief as may be deemed just and equitable by the
               Court, all at Defendant Matthew Porter’s cost.

                                                               /s/ Catherine M. Chapman


                                                  5
          Case: 1:20-cv-02702 Document #: 1 Filed: 05/05/20 Page 6 of 6 PageID #:6




Catherine M. Chapman
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6204026
Telephone: (312) 216-2565
Facsimile: (312) 236-0241
E-Mail: cchapman@baumsigman.com
I:\Fvcwj\Porter Brothers Asphalt\complaint.wpd




                                                 6
